IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLQMBIA

STEPHEN IFEANYI AMOBI *
NGOZI AMOBI *
*
*
v. * Civil No. - JFM-08-1501
#
DISTRICT OF COLUMBIA *
GOVERNMENT, ET AL. *
##¥*#*
MEMORANDUM

Plaintiffs have filed a motion to reassign the case to a district judge sitting in the District
of Columbia. Defendants take no position on the motion.

1 handled this case pursuant to an intercircuit assignment. Initially, the case was assigned
to the Honorable Benson E. Legg, when the District of Maryland agreed to accept intercircuit
assignments because of the health of the Honorable Henry H. Kennedy, Jr., several vacancies
that existed in the District of Columbia, and the anticipated workload increase in the District of
Columbia because of the filing of cases from Guantanamo Bay. Judge Legg had not decided a
motion for summary judgment filed by the defendants that had been lingering for some time
when he retired from the bench. Accordingly, l requested and received an intercircuit
assignment to handle this case for Judge Legg.‘ On August 9, 2013, l issued an opinion and
order granting summary judgment to defendants

My ruling was appealed to the Court of Appeals for the District of Columbia. On June
27. 20l4. the Court of Appeals affirmed my decision in part, reversed in part, and remanded it

for further proceedings As soon as the mandate was issued, I held a scheduling conference with

' l had handled several other cases pursuant to intercircuit assignments to assist the judges in the
District ofColumbia.

counsel so that a prompt trial date could be set. During the conference plaintiffs‘ counsel
advised me that this motion would be filed, and counsel for the District of Columbia indicated
they would take no position on it.z

The motion will be granted, and I will request the Intercircuit Assignment Committee to
ask the Chief Justice of the United States to rescind my intercircuit assignment. The District of
Co|umbia district court is now at full strength, and I am fully occupied taking a lOO% caseload in
this court (in which a vacancy currently exists and another will soon occur) and in handling cases
from other districts. Although the District of Maryland is adjacent to the District of Columbia, it
would be inconvenient for me to preside over the trial because of the heavy traffic between
Baltimore and Washington.

A separate order granting plaintiffs’ motion is being entered herewith.

   

Date: $b‘~ vi “’?'

 
 

J. rederick Motz
nited States District Judge

2 lf the District of Co|umbia had filed the motion, l might be disinclined to grant it. The District
is a frequent litigant in the United States District Court for the District of Columbia, and
arguably it would be inappropriate for the District to play an active role in the selection of the
judge who is to preside over a trial. Thus, its decision not to take a position at all is the
appropriate one.